 



Exhibit 10.41
[ON THE LETTERHEAD OF ABN AMRO BANK N.V.]

     
To:
  UTI Worldwide Inc. (IBC number 141257) (the Company) for itself and as agent
for each of the other Obligors party to the Agreement (as defined below)

     
For the attention of:
  Lawrence R Samuels
With a copy to:
  Stephen D. Cooke
 
  Paul Hastings Janofsky & Walker LLP
 
  695 Town Center Drive, Seventeenth Floor,
 
  Costa Mesa,
 
  CA 92626 USA

11 October 2006
Dear Sirs,
US$250,000,000 credit agreement (the Agreement) dated 13 July 2006 between
(among others) the Company and ABN AMRO Bank N.V. as coordinating facility
agent, global facility agent and global issuing bank

1.   Background   (a)   This letter is supplemental to and amends the Agreement.
  (b)   The main reason for entering into this letter is to extend the period by
which certain Security Interests need to be released under the Agreement.   (c)
  Pursuant to clause 33 (Amendments and waivers) of the Agreement, the Majority
Lenders have consented to the amendments to the Agreement contemplated by this
letter and the Global Majority Lenders have consented to the Resignation Request
referred to in paragraph 6 of this letter. Accordingly, we are authorised to
execute this letter on behalf of the Finance Parties.   2.   Interpretation  
(a)   Capitalised terms defined in the Agreement have the same meaning when used
in this letter unless expressly defined in this letter.   (b)   The provisions
of clause 1.2 (Construction) of the Agreement apply to this letter as though
they were set out in full in this letter except that references to the Agreement
are to be construed as references to this letter.   (c)   Effective Date means
the date on which the Coordinating Facility Agent gives the notification to the
Company and the Lenders under paragraph 3(b) (Amendments) below or such other
date as the Company and the Coordinating Facility Agent agree

 



--------------------------------------------------------------------------------



 



3.   Amendments   (a)   Subject to subparagraph (b) below, the Agreement will be
amended from the Effective Date in accordance with subparagraph (c) below.   (b)
  The Agreement will be amended by this letter from such time as the Facility
Agent receives from the Company a copy of this letter countersigned by the
Company.   (c)   The Agreement will be amended as follows:

  (i)   Clause 23.1(b)(v) shall be amended by adding “in respect of each of its
fiscal years,” after “Pyramid Freight, South Africa Branch,” and before “within
90 days;”;     (ii)   Clause 23.1(b)(vi) shall be amended by adding “in respect
of each of its fiscal quarters” after “Pyramid Freight, South Africa Branch,”
and before “within 45 days;”;     (iii)   each of Clause 24.8(c)(i)(B) and
Clause 24.8(c)(ii)(B) shall be amended by deleting the word “audited” and
replacing it with “unaudited”; and     (iv)   Clause 25.5(c)(xiv)(B) and
25.5(c)(xiv)(C) shall be amended by deleting the words “three months” and
replacing them with “four months”.

4.   Representations       Each Obligor confirms to each Finance Party that on
the date of this letter and on the Effective Date the Repeating Representations:

  (a)   are true; and     (b)   would also be true if references to the
Agreement were construed as references to the Agreement as amended by this
letter.     Each Repeating Representation is applied to the circumstances
existing at the time the Repeating Representation is made.

5.   Proposed Merger   (a)   We refer to the memorandum dated 28 September from
the Company setting out details of the proposed merger between UTi (US) Holdings
Inc and UTi (US) Logistics Holdings Inc as part of a solvent reorganisation of
the Group (the Merger).   (b)   UTi (US) Holdings Inc will be the surviving
entity of the merger and that the Company plans to deliver a Resignation Request
in relation to UTi (US) Logistics Holdings Inc in accordance with Clause 34.8
(Resignation of an Obligor (other than the Company)) of the Agreement.   (c)  
The Global Majority Lenders consent to the Resignation Request referred to in
paragraph (b) above provided that it takes effect at or about the same time as
the Merger takes place.

2



--------------------------------------------------------------------------------



 



6.   Miscellaneous   (a)   This letter is a Finance Document.   (b)   From the
Effective Date, the Agreement and this letter will be read and construed as one
document.   (c)   Except as otherwise provided in this letter, the Finance
Documents remain in full force and effect.   (d)   Except to the extent
expressly waived in this letter, no waiver of any provision of any Finance
Document is given by the terms of this letter and the Finance Parties expressly
reserve all their rights and remedies in respect of any breach of, or other
Default under, the Finance Documents.   7.   Governing law       This letter is
governed by English law.   8.   Counterparts       This letter may be executed
in any number of counterparts. This has the same effect as if the signatures on
the counterparts were on a single copy of the this letter.

     
/s/ Yolanda Meza
  /s/ Daniela Calazans
Yolanda Meza
  Daniela Calazans
Vice President
  Vice President

For
ABN AMRO BANK N.V.
as coordinating Facility Agent for and on behalf of the other Finance Parties

3



--------------------------------------------------------------------------------



 



We agree with the terms of this letter.
/s/ Gerhard Bosua
For
UTI WORLDWIDE INC.
for itself and as agent for the other Obligors
Date: 11 October 2006

4